UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 000-52380 MISCOR GROUP, LTD. (Exact name of registrant as specified in its charter) Indiana 20-0995245 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1125 South Walnut Street South Bend, Indiana 46619 (Address of principal executive offices/zip code) Registrant’s telephone number, including area code: (574) 234-8131 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 2, 2007, there were 188,488,472 shares outstanding of the issuer’s Common Stock, without par value. MISCOR GROUP, LTD. INDEX TO FORM 10-Q Item Number Page Number PART I - FINANCIAL INFORMATION 1. Financial Statements: Condensed Consolidated Balance Sheets September 30, 2007 (Unaudited) and December31, 2006 1 Condensed Consolidated Statements of Operations (Unaudited) Three and Nine Months ended September 30, 2007 and October 1, 2006 2 Condensed Consolidated Statements of Cash Flow (Unaudited) Nine Months ended September 30, 2007 and October 1, 2006 3 Notes to Condensed Consolidated Financial Statements 4 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 3. Quantitative and Qualitative Disclosures about Market Risk 25 4. Controls and Procedures 25 PART II - OTHER INFORMATION 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 6. Exhibits 26 Signatures 27 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MISCOR GROUP, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share and per share data) ASSETS September 30, 2007 December 31, 2006 (Unaudited) CURRENT ASSETS Cash $ 283 $ 297 Accounts receivable, net of allowance for doubtful accounts of $472 and $428, respectively 12,753 13,275 Inventories, net 9,456 7,640 Prepaid expenses and other current assets 1,314 1,226 Total current assets 23,806 22,438 PROPERTY AND EQUIPMENT, net 5,998 6,320 OTHER ASSETS Deposits 102 90 Debt issue costs, net 145 2,017 Other intangibles ,net 2 2 Total other assets 249 2,109 Total Assets $ 30,053 $ 30,867 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Revolving credit line, net of discount of $-0- and $438, respectively $ 750 $ 6,500 Current portion of long-term debt, net of discount of $53 and $-0-, respectively 2,952 2,081 Accounts payable 5,743 7,237 Accrued expenses and other current liabilities 2,706 2,532 Total current liabilities 12,151 18,350 LONG TERM LIABILITIES Long-term debt, net of discount of $-0- and $229, respectively 15 5,824 Long-term debt, Stockholder 3,000 3,000 Total long-term liabilities 3,015 8,824 Total liabilities 15,166 27,174 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, no par value; 20,000,000 shares authorized; no shares issued and outstanding – – Common stock, no par value; 300,000,000 shares authorized; 188,488,472 and 117,285,272 shares issued and outstanding, respectively 21,930 8,459 Additional paid in capital 8,995 8,961 Deferred compensation (45 ) (47 ) Accumulated deficit (15,993 ) (13,680 ) Total Stockholders' equity 14,887 3,693 Total Liabilities and Stockholders' Equity $ 30,053 $ 30,867 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 MISCOR GROUP, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except share and per share data) For the 3 months ended September 30, 2007 For the 3 months ended October 1, 2006 For the 9 months ended September 30, 2007 For the 9 months ended October 1, 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) REVENUES Product sales $ 6,092 $ 4,187 $ 17,115 $ 14,118 Service revenue 11,578 11,350 33,465 29,156 Total revenues 17,670 15,537 50,580 43,274 COST OF REVENUES Product sales 4,399 3,188 12,476 10,769 Service revenue 10,289 9,187 29,363 24,004 Total cost of revenues 14,688 12,375 41,839 34,773 Gross Profit 2,982 3,162 8,741 8,501 Selling, general and administrative expenses 2,661 2,600 7,781 7,283 Operating income 321 562 960 1,218 Other expense Loss on warrant liability - 984 - 1,810 Loss on debt extinguishment - - 2,300 - Interest expense 257 783 972 2,521 257 1,767 3,272 4,331 NET INCOME (LOSS) $ 64 $ (1,205 ) $ (2,312 ) $ (3,113 ) Basic and diluted earnings (loss) per share $ - $ (0.01 ) $ (0.01 ) $ (0.03 ) Weighted average shares outstanding: Basic 188,161,253 108,108,389 182,083,663 106,621,866 Diluted 227,357,780 108,108,389 182,083,663 106,621,866 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 MISCOR GROUP, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands, except share and per share data) For the 9 months ended September 30, 2007 October 1, 2006 (Unaudited) (Unaudited) OPERATING ACTIVITIES Net cash provided (utilized) by operating activities $ (1,885 ) $ 1,787 INVESTING ACTIVITIES Acquisition of business assets - (3,569 ) Acquisition of property and equipment (367 ) (278 ) Proceeds from disposal of property and equipment 3 11 Net cash utilized by investing activities (364 ) (3,836 ) FINANCING ACTIVITIES Payments on capital lease obligations (29 ) (11 ) Short term borrowings, net (6,188 ) 1,145 Borrowings (repayments) of long-term debt (4,040 ) 1,390 Proceeds from the issuance of shares and exercise of warrants 12,567 83 Debt issuance costs - (156 ) Payment of stock issuance costs (75 ) - Net cash provided by financing activities 2,235 2,451 INCREASE (DECREASE) IN CASH (14 ) 402 Cash, beginning of period 297 23 Cash, end of period $ 283 $ 425 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ 238 $ 760 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 MISCOR GROUP, LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE AND NINE MONTHS IN THE PERIOD ENDED SEPTEMBER 30, 2007 NOTE A - BASIS OF PRESENTATION The unaudited interim consolidated financial statements of MISCOR Group, Ltd. (the “Company”) as of and for the three and nine months ended September 30, 2007 and October 1, 2006, have been prepared in accordance with generally accepted accounting principles for interim information and the rules and regulations of the Securities and Exchange Commission for interim financial information. Accordingly, they do not contain all of the information and footnotes required by generally accepted accounting principles for complete financial statements. However, in the opinion of the Company’s management, all adjustments, consisting of normal, recurring adjustments, considered necessary for a fair statement have been included. The results for the three and nine months ended September 30, 2007 are not necessarily indicative of the results to be expected for the year ending December 31, 2007. Certain amounts from the prior year financial statements have been reclassified to conform to the current year presentation.Costs of $177 and $589, respectively, for the three and nine months ended October 1, 2006 were reclassified from selling, general and administrative expenses to cost of revenues – service.This reclassification had no effect on net loss or stockholders’ equity. NOTE B - RECENT ACCOUNTING PRONOUNCEMENTS FSP EITF 00-19-2 In December 2006, the Financial Accounting Standards Board (“FASB”) issued Staff Position EITF 00-19-2, Accounting for Registration Payment Arrangements (“FSP EITF 00-19-2”). FSP EITF 00-19-2 specifies that the contingent obligation to make future payments or otherwise transfer consideration under a registration payment arrangement, whether issued as a separate agreement or included as a provision of a financial instrument or other agreement, should be separately recognized and measured in accordance with FASB Statement No. 5, Accounting for Contingencies. FSP EITF 00-19-2 further clarifies that a financial instrument subject to a registration payment arrangement should be accounted for in accordance with applicable generally accepted accounting principles without regard to the contingent obligation to transfer consideration pursuant to the registration payment arrangement.The Company elected to early adopt FSP EITF 00-19-2 effective December 31, 2006 (see Note F). SFAS 157 and SFAS 159 In September 2006, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No. 157, Fair Value Measurements (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. In February 2007, the FASB issued SFAS 159, The Fair Value Option for Financial Assets and Financial Liabilities—including an amendment of FASB Statement No. 115(“SFAS 159”).SFAS 159 permits entities to choose to measure many financial instruments and certain other assets at fair value and to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.SFAS 157 and SFAS 159 are effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. The Company is currently evaluating the impact that SFAS 157 and SFAS 159 will have on its consolidated financial statements. 4 NOTE B - RECENT ACCOUNTING PRONOUNCEMENTS (CONTINUED) FIN 48 In June 2006, the FASB issued Interpretation No. 48, Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109 (“FIN 48”). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109,
